NO. 07-07-0438-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 19, 2007

______________________________



MICHAEL ANTHONY DIAZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 222
ND
 DISTRICT COURT OF DEAF SMITH COUNTY;



NO. CR-07F-105; HONORABLE ROLAND SAUL, JUDGE

_______________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

ABATEMENT AND REMAND

Appellant, Michael Anthony Diaz filed a notice of appeal from his conviction for assault on a public servant October 17, 2007.  On that same day, the trial court filed its certification representing that appellant has the right of appeal.  However, the appellate record reflects that appellant failed to sign the certification pursuant to Texas Rule of Appellate Procedure 25.2(d) which requires the certification to be signed by appellant and a copy served on him.  

Consequently, we abate the appeal and remand the cause to the 222nd
 District Court of Deaf Smith County (trial court) for further proceedings.   On remand, the trial court shall utilize whatever means it finds necessary to determine whether appellant desires to prosecute the appeal and if so, to obtain his signature on an amended trial court’s certification.

  If necessary, the trial court shall execute findings of fact, conclusions of law, and any necessary orders it may enter regarding the aforementioned issues and cause its findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record.  The trial court shall file the supplemental clerk’s record and the supplemental reporter’s record, if any, with the Clerk of this Court by January 21, 2008
.  



Per Curiam. 



Do not publish.